Title: To Thomas Jefferson from William Hawkesworth, 11 May 1824
From: Hawkesworth, William
To: Jefferson, Thomas


Sir
Rappahannock Academy
May 11th 1824.
Pardon the liberty which I take, in submitting to your perusal the pamphlet by which this letter is accompanied, and which I have recently received from it’s author, my friend and countryman Mr Sampson of New-York, whose name & character are not, perhaps, altogether unknown to you, judging by the various extracts from your letters, in reply to those addressed to you from all quarters, which appear almost daily in the news-papers, I doubt not that your table is already overloaded with a multitude of new publications, upon the merits of which your opinion is solicited, nor indeed should I now presume to trespass on your time, but that I consider the subject of Mr Sampson’s address of considerable importance to our country, and I know that for your judgment in all matters, which concern the public welfare, whether of a political, or legal nature the author entertains the most profound respect.To apply the pruning knife to the common law, some part of which prevails in every state of the Union, except Louisiana, for the purpose of removing its excrescences, and by reforming it, to establish a more rational system of juris–prudence, seems to be a work that ought to be approached with the utmost caution, and would require in it’s execution, the exercise of all the wisdom, virtue, and patriotism, amongst us, to draw the public attention to this point, is the object the Author has in view, and it appears to me, that if reform in the common law be necessary, no period can be more favorable for proposing such a measure in Va than the present, when strong indications are manifested by the people, of a wish to revise and amend the constitution.The little work which I send, will, I doubt not, recommend itself to you, as possessing a considerable share of learning, and some wit, and this consideration alone will, I trust, induce you, to take the trouble to read it, and to say whether you think the common law, as it stands in Va ought to undergo any change, and if so, whether the present be a proper time for such innovationI remain Sir most respectfully your obedt ServtWm HawkesworthPS—Whenever the Visitors of the University, of which you are rector, shall have determined on the preparatory course of instruction, which Candidates for admission into the  institution, will be required to undergo, I trust I shall not be considered impertinent in saying, that I should w to be made acquainted with it as I have several pupils, at present, under my care who will present themselves for entrance, as soon as the University is in operation.—